               United States District Court
              Eastern District of New York


                          NOTICE OF
                        RELATED CASE




            The Civil Cover Sheet filed in civil action

                     19 CV 05333 JMA AKT


   1) indicated that this case is related to the following case(s):



                                 -OR-


2) was directly assigned as a Pro Se or Habeas case as related to

                      12 CV 03313 JFB AKT

                      15 CV 00492 JMA AKT

                      15 CV 02443 JMA AKT
                                 and

                      19 CV 05314 JMA AKT
